AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                      )
 THE CELLULAR TELEPHONE ASSIGNED CALL                                 )
 NUMBER (708) 982-6640                                                )       Case No.       /   'j-)1/5, / 2S-D
                                                                      )
                                                                      )
                                                                      )

                                          APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

  See Attachment A



           '
over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

  See Attachment B




The basis for the search under Fed. R. Crim P. 41(c) is:
        0 evidence of a crime;
        D contraband, fruits of crime, or other items illegally possessed;
        D property designed for use, intended for use, or used in committing a crime;
        D a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 846 and 841(a)(l)


The application is based on these facts: See Affidavit in Support of Application for Search Warrant. To ensure technical compliance
with 18 U.S.C. §§ 3121-3127, the requested warrant will also function as a pen register order. I thus certify that the information
likely to be obtained is relevant to an ongoing criminal investigation being conducted by HSI. See 18 U.S.C. §§ 3122(b), 3123(b).

0 Delayed notice of l t:o      days (give exact ending date if more than 30 days: l 2 / 0 '4 /        ;q         ) is requested
    under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                              Special Agent Jeremy Dorn, HSI
                                                                                        Printed Name and Title
Sworn                          signed in my presence:

Date:


City and State: Milwaukee, Wisconsin                                        Honorable William E.'Duffin, U.S. Magistrate Judge
                                                                                        Printed Name and Title
                            Case 2:19-mj-01250-WED Filed 03/16/20 Page 1 of 26 Document 1
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, HSI Special Agent Jeremy Dorn, being first duly sworn, hereby depose and state as

follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number (708) 982-6640, with listed subscriber

NOE CONJURA (the "TARGET CELL PHONE"), whose service provider is T-Mobile USA, a

wireless telephone service provider headquartered at 4 Sylvan Way, Parsippany, New Jersey

07054. The TARGET CELL PHONE is described herein and in Attachment A, and the location

information to be seized is described herein and in Attachment B.

       2.       Because this warrant seeks the prospective collection of infmmation, including

cell-site location information, that may fall within the statutory definitions of information

collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(l).

       3.       I am a Special Agent of the United States Department of Homeland Security,

Homeland Security Investigations (HSI), assigned to the Resident Agent in Charge (RAC)

Milwaukee, Wisconsin. I have been a federal law enforcement agent for over ten years. I have

received basic criminal investigative training, including thirty-six weeks at the Federal Law

Enforcement Training Center (FLETC).           In the course of my work, I have become

knowledgeable with the enforcement of federal laws pertaining to narcotics and dangerous drugs.




            Case 2:19-mj-01250-WED Filed 03/16/20 Page 2 of 26 Document 1
I have participated in drug trafficking investigations conducted by HSI, the Drug Enforcement

Administration (DEA), Federal Bureau of Investigation (FBI), the United States Postal Service

(USPS) and other law enforcement agencies, which resulted in the arrest of subjects, and the

seizure of property, assets, and controlled substances. I am currently a member of the North

Central High Intensity Drug Trafficking Area (HIDTA) Task Force assigned to the drug

interdiction and opioid initiative as an investigator specializing in the smuggling, trafficking, and

distribution of dangerous and controlled substances. I am familiar with various methods of

smuggling and trafficking narcotics and other controlled substances and the proceeds from sale

of such substances.     I am also familiar with methods used to evade detection of both the

controlled substances and the proceeds from their sale that are used by drug traffickers.

       4.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested wairnnt and does not set

forth all of my knowledge about this matter. Throughout this affidavit, reference will be made to

case agents or investigators. Case agents or investigators are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom your

Affiant has had regular contact regarding this investigation.

       5.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Sections 846 and 84l(a)(l) (conspiracy to distribute

cocaine and distribution of cocaine) have been committed, are being committed, or will be

committed by Jose GONZALEZ-COLLADO, Eric ROSA and others. There is also probable

cause to believe that the location information described in Attachment B will constitute evidence



                                                  2




            Case 2:19-mj-01250-WED Filed 03/16/20 Page 3 of 26 Document 1
of these criminal violations, and will lead to the identification of individuals who are engaged in

the commission of these offenses.

       6.        The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offenses being investigated; see 18 U.S.C. §

2711(3)(A)(i).

                                        PROBABLE CAUSE

       7.        The United States, including HSI and the DEA, is conducting a criminal

investigation of Jose GONZALEZ-COLLADO, Eric ROSA and others regarding possible

violations of Title 21, United States Code, Sections 846 and 84l(a)(l) (conspiracy to distribute

cocaine and distribution of cocaine).

       8.        In September 2018, members of North Central High Intensity Drug Trafficking

Area (HIDTA) DEA Group 63 and Group 68, along with members of DEA Group 62, initiated

an investigation into individuals distributing large quantities of cocaine throughout Milwaukee,

Wisconsin. HIDTA identified the individuals involved in this cocaine distribution as, among

others, Jose GONZALEZ-COLADO and Eric ROSA. The investigation revealed that these

individuals obtained the cocaine from an unknown source of supply in Puerto Rico.

       9.        Based upon my training and experience, I know that a "controlled buy" (and/or

controlled contact) is a law enforcement operation in which an informant purchases drugs from a

target. The operation is conducted using surveillance, usually audio and video taping equipment,

and pre-recorded purchase money. When an informant is used, he/she is searched for contraband,

weapons, and money before the operation. The inf01mant is also wired with a concealed body

recorder and monitoring device. When the transaction is completed, the informant meets case

                                                 3




            Case 2:19-mj-01250-WED Filed 03/16/20 Page 4 of 26 Document 1
agents at a pre-determined meet location and gives the purchased drugs and the

recording/monitoring equipment to the case agents. The informant is again searched for

contraband, weapons, and money. Additionally, all telephone calls made by the informant while

under the direction and control of case agents are recorded.

                                        CS-1 Information

       10.      On Friday, September 21, 2018, a confidential source (hereinafter CS-1)

contacted Task Force Office (TFO) Kopatich. CS-1 said he knew an individual named Eric

ROSA who bragged about receiving regular cocaine shipments from Puerto Rico.          CS-1 said

ROSA is Puerto Rican and has family that still lives on the island territory. CS-1 said ROSA has

offered to sell cocaine to CS-1 and that ROSA has sold cocaine to other individuals. ROSA has

bragged to CS-1 about receiving multiple-kilogram quantities of cocaine, which ROSA says he

keeps in a storage unit near his residence on Milwaukee's south side. ROSA's cocaine-dealing

partner, an individual later identified as Jose GONZALEZ-COLLADO, is also known to CS-1.

                                        CS-2 Information

       11.     In October and November 2018, your Affiant and DEA TFO Todd Higgins spoke

with another confidential source (hereinafter CS-2), who provided information that was reliable

given that he/she made statements both against his/her penal interest and later corroborated by

other information gathered during the course of the investigation.           CS-2 had known

GONZALEZ-COLLADO for several months and, along with several of GONZALEZ-

COLLADO's associates, shared an interest in working on automobiles. Given the CS-2's close

association with GONZALEZ-COLLADO and his associates, CS-2 became privy to the illicit

activity in which they engaged. Specifically, CS-2 said GONZALEZ-COLLADO supervised a

drug-trafficking organization in the greater Milwaukee area. According to CS-2, GONZALEZ-

                                                4




         Case 2:19-mj-01250-WED Filed 03/16/20 Page 5 of 26 Document 1
COLLADO had cocaine sent, via U.S. Mail, from Puerto Rico to Milwaukee.         On several

occasions, in the past 6 months, GONZALEZ-COLLADO mentioned to CS-2 that GONZALEZ-

COLLADO' s drug source-of-supply resided in Puerto Rico (hereinafter the Puerto Rican drug

source). GONZALEZ-COLLADO had numerous associates who agreed to receive the cocaine,

which would be delivered to their home addresses in the Milwaukee area via the U.S. Postal

Service. CS-2 admitted to receiving a parcel on behalf of GONZALEZ-COLLADO that CS-2

believed contained contraband. CS-2 said GONZALEZ-COLLADO may also have cocaine

suppliers in New Jersey.

          Identifying the User of the TARGET CELL PHONE and Authorization for Location
                                            Information

       12.    On December 28, 2018, a North Central HIDTA analyst had requested subscriber

information for GONZALEZ-COLLADO from WE Energies.             According to WE Energies,

GONZALEZ-COLLADO had an account with the utility provider and listed his address as

1337A S. 21st St., Milwaukee, Wisconsin from April 17, 2018 through December 6, 2018. WE

Energies further disclosed that GONZALEZ-COLLADO provided the telephone number 708-

982-6640 (the number assigned the TARGET CELL PHONE) as his contact number.             On

December 18, 2018, GONZALEZ-COLLADO forwarded his WE Energies account from the

1337A S. 21st Street address to 6652 N. 43rd St., Milwaukee, Wisconsin. Despite the changed

physical address, GONZALEZ-COLLADO maintained the TARGET CELL PHONE as his

telephone contact with WE Energies.

       13.    On January 21, 2019 and January 22, 2019, Task Force Officer (TFO) Michael

Saddy conducted surveillance at 6652 N. 43rd St., Milwaukee, Wisconsin, which is

GONZALEZ-COLLADO's current address according to WE Energies' records (see Paragraph


                                            5



         Case 2:19-mj-01250-WED Filed 03/16/20 Page 6 of 26 Document 1
12).   On both occasions, TFO Saddy observed the same silver Suzuki that GONZALEZ-

COLLADO drove during the controlled cocaine purchase on January 10, 2019 (see Paragraph

17) parked in the driveway at 6652 N. 43rd St., Milwaukee, Wisconsin

             Controlled Purchases Involving ROSA and GONZALEZ-COLLADO

                            December 6, 2018 Controlled Purchase

       14.     From December 2018 through April 2019, TFO Saddy (UC), who was acting in

an undercover capacity, all'anged controlled purchases of cocaine and heroin through ROSA in

Milwaukee, Wisconsin. On December 6, 2018, ROSA facilitated the purchase of 3.5 grams of

cocaine from an individual later identified as Wilberto SANTIAGO-MARTINEZ.                 While

awaiting SANTIAGO-MARTINEZ, ROSA discussed his friend "Gordo'' (later identified as

GONZALEZ-COLLADO). ROSA said his cocaine was supplied by "Gordo," who received it

from Puerto Rico. ROSA claimed he was once able to obtain between½ and one kilogram of

cocaine with little difficulty, but was unsure if he could still obtain that quantity of cocaine.

ROSA said a kilogram of cocaine would cost approximately $22,000. ROSA reiterated that the

cocaine would come from Puerto Rico.

                            January 10, 2019 Controlled Purchase

       15.    On January 10, 2019, the UC originally all'ariged to purchase two ounces of

cocaine from ROSA and SANTIAGO-MARTINEZ. While en route to the drug deal, ROSA said

he was intending to cut SANTIAGO MARTINEZ out because "Gordo" (i.e., GONZALEZ-

COLLADO) was returning to the business. ROSA commented that GONZALEZ-COLLADO's

cocaine was better quality and that GONZALEZ-COLLADO offered more timely service than

SANTIAGO-MARTINEZ. ROSA said GONZALEZ-COLLADO normally gives ROSA the

cocaine prior to a deal and that ROSA would be supplying the UC for subsequent deals. ROSA

                                               6



         Case 2:19-mj-01250-WED Filed 03/16/20 Page 7 of 26 Document 1
said the UC would be able to come into ROSA's residence where the UC could retrieve the

cocaine.     ROSA said GONZALEZ-COLLADO may even have ROSA deliver the cocame

directly to the UC because GONZALEZ-COLLADO liked to keep his customers happy.

       16.      Expressing frustration with SANTIAGO-MARTINEZ's delay, ROSA said he

would take the UC to his other cocaine supplier- GONZALEZ-COLLADO. ROSA directed the

UC to El Tsunami seafood restaurant, located at 2222 S. 13th Street Milwaukee, Wisconsin.

ROSA said GONZALEZ-COLLADO was at the restaurant. ROSA gave the UC the choice as to

whom the UC wished to conduct business: SANTIAGO-MARTINEZ or GONZALEZ-

COLLADO.        ROSA said GONZALEZ-COLLADO was better.           ROSA said GONZALEZ-

COLLADO agreed to immediately sell the UC two ounces, but that they needed to go to a home

on 27th Street to pick it up.   The UC agreed to purchase the cocaine from GONZALEZ-

COLLADO.

       17.     ROSA walked inside the restaurant to confirm the new cocaine deal.     Soon

thereafter, GONZALEZ-COLLADO and ROSA exited the restaurant. GONZALEZ-COLLADO

approached the passenger side of the UC's vehicle and greeted the UC. ROSA directed the UC

to return to ROSA's residence. As the UC was driving ROSA to his residence, ROSA referred

to GONZALEZ-COLLADO as "Jose," which is GONZALEZ-COLLADO's first name. ROSA

remarked that GONZALEZ-COLLADO was expecting four kilograms of cocaine during the

January 12th weekend. ROSA said GONZALEZ-COLLADO agreed to meet the UC at a BP gas

station located at 27th Street and Saint Paul Avenue. Soon after the UC and ROSA arrived at

27th Street and Saint Paul Avenue, GONZALEZ-COLLADO arrived in a silver Suzuki,

registered to Marcos APONTE, and parked directly behind the UC's vehicle. GONZALEZ-

COLLADO approached the passenger side of ~he UC's vehicle and handed the UC a cup that

                                            7




           Case 2:19-mj-01250-WED Filed 03/16/20 Page 8 of 26 Document 1
held a clear plastic baggie containing a white powdery substance. The UC then gave $2,600 to

ROSA as payment. GONZALEZ-COLLADO directed ROSA to hold onto the money. After the

deal, ROSA exited the UC's vehicle and departed the scene with GONZALEZ-COLLADO. The

UC thereafter drove to a pre-determined location where investigators conducted a field test on a

random sample of the suspected cocaine, obtaining positive results.

                               March 12, 2019 Controlled Purchase

        18.    On March 12, 2019, the UC ananged the purchase of an ounce of cocaine and 15

grams of heroin from ROSA and GONZALEZ-COLLADO. The transaction occurred near 3500

W. Burnham Avenue, Milwaukee, Wisconsin. During the transaction the UC asked ROSA when

the next shipment of cocaine would anive. ROSA subsequently made a call on his cell phone.

The UC observed the screen on ROSA's phone indicated that the call was to "Gordo," which is a

nickname for GONZALEZ-COLLADO. After the call, ROSA said GONZALEZ-COLLADO

would let ROSA know when the next cocaine shipment would arrive. ROSA thereafter gave the

UC an ounce of cocaine in exchange for $1,300 and 15 grams of heroin in exchange for $1,350.

After the transaction, the UC drove to a pre-determined location where the suspected controlled

substances field-tested positive for cocaine and heroin, respectively.

                              March 28, 2019 Controlled Purchase

       19.     On March 28, 2019, the UC purchased approximately three ounces of cocaine and

approximately 15 grams of heroin from ROSA and GONZALEZ-COLLADO.                      The UC

contacted ROSA to anange the drug transaction. ROSA told the UC that he was working in

Chicago and that GONZALEZ-COLLADO would conduct the drug transaction.                   ROSA

instructed the UC to meet GONZALEZ-COLLADO at the BP gas station located at 27th Street

and Saint Paul Avenue. The UC contacted ROSA to inform ROSA that the UC anived at the

                                                 8



         Case 2:19-mj-01250-WED Filed 03/16/20 Page 9 of 26 Document 1
designated location. Soon thereafter, ROSA called the UC to inform him that GONZALEZ-

COLLADO was en route. GONZALEZ-COLLADO subsequently arrived in a black Nissan

Titan and parked behind the UC's vehicle. GONZALEZ-COLLADO exited the Nissan and

entered the UC vehicle. GONZALEZ-COLLADO gave the UC approximately three ounces of a

white powdery substance and approximately 15 grams of a gray-brown substance. In exchange,

the UC gave GONZALEZ-COLLADO $5,100. After the transaction, the UC drove to a pre-

determined location where the suspected controlled substances field-tested positive for cocaine

and heroin, respectively.

                               April 17, 2019 Controlled Purchase

       20.     On April 17, 2019, the UC purchased approximately three ounces of cocaine and

approximately 20 grams of heroin from ROSA and GONZALEZ-COLLADO.                      The UC

contacted ROSA to arrange the drug transaction. ROSA informed the UC that the price for the

drugs would be $5,500 and the transaction would occur at El Rey Marketplace, 3524 West

Burnham Street, Milwaukee, Wisconsin. Upon arriving at El Rey Marketplace, the UC called

ROSA to inform ROSA that the UC had arrived at the designated location. During this time,

surveillance units observed GONZALEZ-COLLADO driving past El Rey Marketplace on two

occasions. Soon after the UC called ROSA, ROSA arrived in his vehicle and entered the UC

vehicle. ROSA gave the UC approximately three ounces of a white powdery substance and

approximately 20 grams of a gray-brown substance. In exchange, the UC gave ROSA $5,500.

After the transaction, the UC drove to a pre-determined location where the suspected controlled

substances field-tested positive for cocaine and heroin, respectively.

       21.     After the controlled buy, law-enforcement officers observed GONZALEZ

COLLADO's vehicle at the entrance of Stadium Storage, located at 4000 W. Burnham St.,

                                                 9




         Case 2:19-mj-01250-WED Filed 03/16/20 Page 10 of 26 Document 1
Milwaukee, Wisconsin.        This is the same Stadium Storage facility where GONZALEZ-

COLLADO is believed to have gone following his brief trip to the East Coast between April 2

and April 7, 2019 (see Paragraph 29). Officers also observed ROSA's vehicle parked next to

GONZALEZ-COLLADO's vehicle and a two-door sedan parked nearby with a driver watching

passing traffic in what appeared to be counter-surveillance. The location information derived

from the TARGET CELL PHONE at this time indicated that the device was also located at the

same Stadium Storage facility. Officers observed GONZALEZ-COLLADO enter a storage unit,

exit the unit a short time later, toss a bag into his vehicle's front passenger seat, and depart the

location.

            Use of TARGET CELL PHONE In Relation to Delivery of Suspicious Parcels

               Suspicious Parcel Destined for ROSA 's Residence - February 13, 2019

       22.       On February   B, 2019, United States Postal Inspector (USPI) Tyler Fink, while
conducting routine parcel screenings at the Milwaukee Processing and Distribution Center,

located a suspicious parcel addressed to "Erik ROSA" at 1336 S. Layton Blvd., Milwaukee,

Wisconsin, which is ROSA' s residence. The shipping label listed the recipient's contact number

as 708-982-6640, which is the TARGET CELL PHONE. The shipping label indicated the parcel

was sent from Christian ROSA, P.O. Box 350, Sabana Grande, P.R. 00637.                A review of

telephone records showed seventy-four (74) contacts between the TARGET CELL PHONE and

the ROSA CELL PHONE on that day.              On February 13, 2019, law-enforcement officers

established surveillance at 1336 S. 27th Street, Milwaukee, Wisconsin to await the suspicious

parcel's delivery. The officers, however, subsequently learned that the U.S. Postal Service had

already delivered the suspicious parcel earlier that day. At approximately the same time, the

officers learned that location information for the ROSA CELL PHONE revealed that the device

                                                10



            Case 2:19-mj-01250-WED Filed 03/16/20 Page 11 of 26 Document 1
was near 6652 N. 43rd Street, Milwaukee, Wisconsin, which is GONZALEZ-COLLADO's

residence. Location information for the TARGET CELL PHONE revealed that the device was

located at GONZALEZ-COLLADO's residence.                Based on this information, the officers

believed ROSA had transported the suspicious parcel to GONZALEZ-COLLADO's residence.

         23.   At approximately 12:50 p.m., officers observed a silver BMW SUV at

GONZALEZ-COLLADO's residence.              The BMW was registered to Luis A. SANCHEZ-

FRANKIE, whose listed residence was 2015 S. Muskego Avenue, Milwaukee, Wisconsin. The

officers also observed a Nissan Titan parked in the driveway in front of the BMW, a Lexus

sedan, and a blue Toyota sedan. At approximately 1:03 p.m., GONZALEZ-COLLADO entered

his residence from the garage. At approximately 1:09 p.m., the BMW departed the residence.

ROSA was in the BMW's front passenger seat while another male was driving. Soon thereafter,

ROSA used the ROSA CELL PHONE to contact the UC. During the call, ROSA informed the

UC that "they have it all in now" with both "white and brown" (a reference to cocaine and

heroin, respectively). ROSA said "they" would be willing to drive to Madison, Wisconsin (the

UC's purported hometown) to meet with the UC. ROSA said they had too much product and

needed to move it fast, suggesting the contents of the suspicious parcel indeed contained illegal

chugs.     At approximately 1: 11 p.m., the Nissan Titan and the Toyota sedan departed

GONZALEZ-COLLADO's residence.              The Nissan Titan was registered to ROSA.          The

registration associated with the Toyota sedan lists GONZALEZ-COLLADO as the owner. The

officers terminated surveillance of these vehicles soon thereafter.

               Suspicious Parcel Destined/or "Luis Sanchez" -February 20, 2019

         24.   On February 20, 2019, USPI Fink, while conducting routine parcel screenings at

the Milwaukee Processing and Distribution Center, located a suspicious parcel addressed to

                                                 11



          Case 2:19-mj-01250-WED Filed 03/16/20 Page 12 of 26 Document 1
"Luis SANCHEZ" at 2010 S. 14th St., Milwaukee, Wisconsin. The shipping label indicated the

parcel was sent from Moises I. Sanchez at Urb. Vista He1mosa D-12, Anasco P.R. 00610. Luis

SANCHEZ-FRANKIE is a known associate of GONZALEZ-COLLADO. At approximately

9:25 a.m., officers observed a silver BMW SUV (the same BMW registered to SANCHEZ-

FRANKIE and observed at GONZALEZ-COLLADO's residence on February 13, 2019) parked

across from the 2010 S. 14th Street residence. Location information for the TARGET CELL

PHONE indicated the device was a few blocks away from the 2010 S. 14th Street residence. A

few minutes later, location information for the TARGET CELL PHONE indicated the device

was in the vicinity of a McDonald's restaurant located at 1931 S. 14th Street, Milwaukee,

Wisconsin, which was a block north of the 2010 S. 14th Street residence. The officers observed

an unoccupied Dodge Ram truck parked across from the McDonald's restaurant.

       25.    At approximately 10:39 a.m., officers observed a U.S. Postal carrier leave a

package on the porch of the 2010 S. 14th Street residence. Approximately ten minutes later, the

BMW parked several houses south of the 2010 S. 14th Street residence. SANCHEZ-FRANKIE

exited the BMW, picked up the package left on the porch of the 2010 S. 14th Street residence,

and returned to the BMW. The BMW drove to a Burger King restaurant, located at 1841 S. 14th

Street, Milwaukee, Wisconsin, where the Dodge Ram had also parked. SANCHEZ-FRANKIE

exited the BMW with the package, walked over to the Dodge Ram, and gave the package to

GONZALEZ-COLLADO, who officers observed in the Dodge Ram. SANCHEZ FRANKIE

returned to the BMW and departed the location.

       26.    At approximately 11:02 a.m., location information for the TARGET CELL

PHONE indicated the device was in the vicinity of the Golden Domes Apartment Complex,

which is located on the comer of S. 6th Street and West Lapham Blvd., Milwaukee, Wisconsin.

                                              12



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 13 of 26 Document 1
Daisy Marie VELEZ-COLLET, a friend of SANTIAGO-MARTINEZ, resided at this complex.

Approximately 15 minutes later, officers found the Dodge Ram parked at the apartment

complex. At approximately 12: 18 p.m., officers observed GONZALEZ-COLLADO carrying a

white bag while walking with an unknown male into the underground garage of the apartment

complex. GONZALEZ-COLLADO placed the white bag inside the Dodge Ram. The unknown

male approached a maroon Chevrolet Trail Blazer that had just entered the garage.          After

speaking with the occupant of the Trail Blazer for a short time, the unlmown male walked away.

The Dodge Ram, driven by GONZALEZ-COLLADO, and the Trail Blazer then departed the

apartment complex in tandem.        The officers discontinued surveillance of GONZALEZ-

COLLADO after he appeared to be conducting counter-surveillance.

      Use of TARGET CELL PHONE In Relation to Mailing of Suspected Drug Proceeds

       27.     On February 19, 2019, location information for the TARGET CELL PHONE

indicated the device was at a U.S. Post Office on the north side of Milwaukee. USPI Fink

obtained video surveillance and still images from the postal facility, which showed

GONZALEZ-COLLADO and an unknown male sending an overnight parcel to Puerto Rico.

Suspecting GONZALEZ-COLLADO had mailed drug proceeds, the officers notified HSI and

the Postal Inspection Service in Puerto Rico. On February 22, 2019, location information for the

TARGET CELL PHONE indicated the device was again at the postal facility on the north side of

Milwaukee. Video surveillance and still images showed GONZALEZ-COLLADO and Roberto

SOSA (GONZALEZ-COLLADO's brother in-law) requesting a refund for the overnight parcel

sent to Puerto Rico on February 19, 2019. Also on February 22, 2019, U.S. Postal inspectors in

Puerto Rico obtained a warrant to search the contents of the suspect parcel. The parcel contained

over $72,000 in U.S. currency.

                                               13



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 14 of 26 Document 1
             Use of TARGET CELL PHONE In Relation to Trips to the East Coast

       28.      On April 2, 2019, based on location information derived from the TARGET

CELL PHONE, GONZALEZ-COLLADO is believed to have driven from Milwaukee,

Wisconsin to the east coast. On April 3, 2019, GONZALEZ-COLLADO spent the night in

North Lima, Ohio. GONZALEZ-COLLADO then drove to Schenectady, New York, where he

arrived early on April 4, 2019. Later that morning, GONZALEZ-COLLADO drove to Brooklyn,

New York where he spent a portion of the day before driving to Patterson, New Jersey where he

spent the night. On April 5, 2019, GONZALEZ-COLLADO drove to Vineland, New Jersey and

then drove back to Schenectady, New York, arriving in the early morning hours of April 6, 2019.

Later in the morning of April 6, 2019, GONZALEZ-COLLADO drove to Glenville, New York,

before travelling to Erie, Pennsylvania where he spent the night.

       29.     On April 7, 2019, GONZALEZ-COLLADO drove from Erie, Pennsylvania to

Stadium Storage in Milwaukee, Wisconsin, where officers have previously seen GONZALEZ-

COLLADO during surveillance activities, including after the April 17, 2019 undercover

purchase of cocaine and heroin from ROSA. (see Paragraph 21) GONZALEZ-COLLADO was

at Stadium Storage for a brief time before driving to his sister's home.         GONZALEZ-

COLLADO left his sister's home, went to his home for a brief time, and then drove to a hotel in

Glendale, Wisconsip where he spent the night. In the morning of April 8, 2019, GONZALEZ-

COLLADO drove home where he stayed for a short time. Soon thereafter, drove to the U.S.

Post Office on Lincoln Avenue in Milwaukee, Wisconsin where he inquired about a lost parcel

that law-enforcement officers later determined contained 1.8 kilograms of cocaine (see

Paragraphs 32-36).



                                                14



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 15 of 26 Document 1
       30.     On May 6, 2019, according to location information derived from the TARGET

CELL PHONE, GONZALEZ-COLLADO is believed to have again driven from Milwaukee,

Wisconsin to the east coast. On May 6, 2019, GONZALEZ-COLLADO drove to Gary, Indiana

where he spent the night. On May 7, 2019, GONZALEZ-COLLADO drove to Schenectady,

New York, where he arrived in the early evening and spent the night. The next morning on May

8, 2019, GONZALEZ-COLLADO drove directly to Philadelphia, Pennsylvania where he spent

the day and night.    On May 9) 2019, GONZALEZ-COLLADO drove from Philadelphia to

Howe, Indiana, where he arrived in the early evening and spent the night.          Early the next

morning on May 10, 2019, GONZALEZ-COLLADO drove to Public Storage, located at 5014 S

13 th Street, Milwaukee, Wisconsin.     Officers observed GONZALEZ-COLLADO meet with

Marcos APONTE, who CS-2 said was responsible for shipping drug proceeds on behalf of

GONZALEZ-COLLADO to co-conspirators in Puerto Rico.               On May 23, 2019, APONTE

mailed a parcel from Milwaukee, Wisconsin and provided a fictitious name and return address.

APONTE was also the registered owner of the vehicle GONZALEZ-COLLADO drove to the

controlled purchased that occuned on January 10, 2019. (see Paragraphs 15-17)


       31.     Based on your Affiant' s training and experience, drug traffickers often travel,

with infrequent stops, to source locations for illegal controlled substances. Upon obtaining the

illegal controlled substances, these traffickers promptly return to their origin city, and

occasionally locations in between, to sell the illegal controlled substances to other distributors

and/or to retail-level consumers.     Large east-coast cities, such as New York City and

Philadelphia, are major distribution points for illegal controlled substances, including cocaine

and heroin. Furthermore, based on your Affiant' s training and experience, drug traffickers often

travel to source cities to collect narcotics proceeds, also known as "money pick-ups," to be
                                                15



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 16 of 26 Document 1
returned to the sources-of-supply via money-wire transfer services, the U.S. Postal Service or

other means.


       Use of the TARGET CELL PHONE In Relation to Receiving Packages of Cocaine

       32.     On April 8, 2019, USPI Fink was notified of a suspicious parcel, in particular,

priority mail parcel with assigned tracking number 9505511454149092217758. The parcel was

12" x 12" x 5.5" and weighed approximately 8 lbs. 14 oz. The parcel's label indicated it was

from "Emma Rodriguez," Ba Paris Calle De Pera #104, Mayaguez, Puerto Rico, 000680, and

was addressed to "Jose M. Gonzalez," 5152 S 15th Street, Milwaukee, Wisconsin, 53215. The

parcel was postmarked April 2, 2019, in Mayaguez, Puerto Rico, and anived at the West

Milwaukee Post Office on April 5, 2019. The parcel, however, could not be delivered because

the destination address did not exist. As a result, the parcel was forwarded to the Tuckaway Post

Office, 5114 S. 27 th Street, Milwaukee, Wisconsin. On April 8, 2019, USPI Fink reviewed

surveillance video of the West Milwaukee Post Office, located at 4300 W Lincoln Avenue. The

video showed GONZALEZ-COLLADO entering the Post Office and waiting in line at about

10:52 a.m. on April 8, 2019. While inside the Post Office, GONZALEZ-COLLADO is seen

communicating with a postal employee while retrieving his cell phone. At approximately 11: 11

a.m., GONZALEZ-COLLADO is seen leaving the Post Office.

       33.     After GONZALEZ-COLLADO left the Post Office, USPI Fink interviewed the

postal employee who spoke with GONZALEZ-COLLADO.                    The postal employee said

GONZALEZ-COLLADO is a frequent customer of the West Milwaukee Post Office and prefers

to speak with the postal employee because the employee speaks Spanish. The postal employee

said GONZALEZ-COLLADO was inquiring about a parcel. When inquiring about the parcel,

GONZALEZ-COLLADO gave the postal employee the parcel's tracking number, 1.e.,
                                 16



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 17 of 26 Document 1
9505511454149092217758. GONZALEZ-COLLADO also gave the postal employee the name

"Jose M. Gonzalez," the telephone number (708) 982-6670, and the alternate telephone number

(414) 554-4849 (the number of GONZALEZ-COLLADO's "friend"), as a means to contact him

should the parcel arrive.

       34.       On April 10, 2019, USPI Fink reviewed USPS customer service records to see if

anyone inquired about the parcel. On April 8, 2019, at approximately 4:30 p.m. and 9:40 p.m.,

an individual identifying himself as "Jose Gonzalez," with an address of 2152 S 15 th Street,

Milwaukee, Wisconsin, and telephone number of (708) 982-6640 (i.e., the TARGET CELL

PHONE),         contacted   USPS    customer    service,   provided     the      tracking   number

9505511454149092217758, and inquired about the parcel's location and requested the issue be

investigated.

       35.        Investigators reviewed location information for the TARGET CELL PHONE for

April 8, 2019, between 11 :15 a.m. and 11 :40 a.m. Location information for the TARGET CELL

PHONE revealed that it was at the West Milwaukee Post Office at approximately 11 :20 a.m. -

corresponding to the video surveillance of GONZALEZ-COLLADO at the West Milwaukee

Post Office during that same date and time.

       36.       On April 15, 2019, USPI Fink obtained a federal warrant to search the parcel

assigned tracking number 9505511454149092217758. On the same date, USPI Fink executed

the warrant. Inside the parcel, USPI Fink found a vacuum-sealed package that contained 1.8

kilograms of a white powdery substance that field-tested positive for cocaine.

                                     Review of Toll Records

       37.       The TARGET CELL PHONE is currently active. Since March 18, 2019, the

TARGET CELL PHONE has had over 10, 600 telephonic contacts with other telephone

                                                17



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 18 of 26 Document 1
numbers. Among those numbers with which the TARGET CELL PHONE has been in contact

are numbers linked to suspected drug associates of GONZALEZ-COLLADO, including

SANCHEZ-FRANKIE (see Paragraphs 23 et seq.), whose last recorded contact with the

TARGET CELL PHONE was on May 24, 2019 SANTIAGO-MARTINEZ (see Paragraphs 14 et

seq.), whose last recorded contact with the TARGET CELL PHONE was on May 28, 2019;

APONTE (see Paragraphs 17 et seq.), whose last recorded contact with the TARGET CELL

PHONE was on May 30, 2019; ROSA's previous cell phone, whose last recorded contact with

the TARGET CELL PHONE was on May 13, 2019; and ROSA's current cell phone, whose last

recorded contact with the TARGET CELL PHONE was on May 22, 2019.

       38.     On January 29, 2019, your Affiant obtained a Federal search warrant for

information about the location (i.e., GPS data, E-911 Phase II data) of the TARGET CELL

PHONE for a period of thirty (30) days. On March 22, 2019, your Affiant again obtained a

Federal search warrant for information about the location (i.e., GPS data, E-911 Phase II data) of

the TARGET CELL PHONE for a period of thirty (30) days. On April 24, 2019, your Affiant

again obtained a Federal search warrant for information about the location (i.e., GPS data, E-911

Phase II data) of the TARGET CELL PHONE for a period of thirty (30) days.

       39.     Given that GONZALEZ-COLLADO, like most contemporary cell phone users,

likely possesses, or has in close proximity, the TARGET CELL PHONE nearly everywhere he

goes, location information for the TARGET CELL PHONE, such as E-911 Phase II data, GPS

data, and latitude-longitude data, will continue to assist law enforcement in more precisely

ascertaining his movements.      By more precisely ascertaining GONZALEZ-COLLADO's

movements, law enforcement officers will be better able to continue divining patterns from those

movements, continue ascertaining periods of heightened activity, and thereby continue to more

                                               18



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 19 of 26 Document 1
effectively conduct physical surveillance. As a result, law enforcement officers will be better

able to, among other things, discern GONZALEZ-COLLADO's drug distribution routes, identify

confederates involved in the distribution of controlled substances, and identify locations where

those controlled substances, and proceeds from the sale of those controlled substances, may be

concealed.

        40.    Law enforcement subpoenaed the subscriber information for the TARGET CELL

PHONE which revealed the following infmmation:


    •   Subscriber: NOE CONJURA
    •   Date range: 12/16/2018 to 01/15/2019
    •   Account Established Date: 10/09/2018
    •   Account Type: T-Mobile USA Account

        41.    In my training and experience, I have learned that T-Mobile USA is a company

that provides cellular communications service to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as "tower/face information" or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal using data

from several of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apati, even in urban areas, and can be 10

or more miles apart in rural areas. Furthe1more, the tower closest to a wireless device does not

                                                 19



         Case 2:19-mj-01250-WED Filed 03/16/20 Page 20 of 26 Document 1
necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

       42.     Based on my training and experience, I know that T-Mobile USA can collect E-

911 Phase II data about the location of the TARGET CELL PHONE, including by initiating a

signal to determine the location of the TARGET CELL PHONE on T-Mobile USA's network or

with such other reference points as may be reasonably available.

       43.     Based on my training and experience, I know that T-Mobile USA can collect cell-

site data on a prospective basis about the TARGET CELL PHONE. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2)° the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as T-Mobile USA typically collect and retain cell-site data pertaining to cellular devices to

which they provide service in their normal course of business in order to use this information for

various business-related purposes.

                                AUTHORIZATION REQUEST

       44.     Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The proposed

warrant will also function as a pen register order under 18 U.S.C. § 3123 authorizing the

installation and use of a pen register and/or trap and trace device to record, decode, and/or

capture ce1iain information in Attachment A for each communication to or from the TARGET



                                               20



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 21 of 26 Document 1
CELL PHONE, without geographic limit, for a period of forty-five days (45) days pursuant to 18

U.S.C. § 3123(c)(l).

       45.       I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(±)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the wmrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

TARGET CELL PHONE would seriously jeopardize the. ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(l). As

further specified in Attachment B, which is incorporated into the wan-ant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the wan-ant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C.

§ 3103a(b)(2).

       46.       I further request that the Court direct T-Mobile USA to disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of T-Mobile USA. I also request that the Court direct T-Mobile USA to furnish the

government all info1mation, facilities, and technical assistance necessary to accomplish the

collection of the information described in Attachment B unobtrusively and with a minimum of

interference with T-Mobile USA's services, including by initiating a signal to determine the

location of the TARGET CELL PHONE on T-Mobile USA's network or with such other

                                                21



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 22 of 26 Document 1
reference points as may be reasonably available, and at such intervals and times directed by the

government.      The government shall reasonably compensate T-Mobile USA for reasonable

expenses incurred in furnishing such facilities or assistance.

       47.       I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the TARGET CELL PHONE outside of.

daytime hours.

       48.       I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation.     Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.




                                                  22



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 23 of 26 Document 1
                                        ATTACHMENT A


                                     Property to Be Searched


1.      The cellular telephone assigned call number (708) 982-6640, with listed subscriber NOE

CONJURA (the "TARGET CELL PHONE"), whose wireless communications service provider

is T-Mobile USA, headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054.


2.     Records and information associated with the TARGET CELL PHONE that is within the

possession, custody, or control ofT-Mobile USA, including information about the location of the

cellular telephone if it is subsequently assigned a different call number.




        Case 2:19-mj-01250-WED Filed 03/16/20 Page 24 of 26 Document 1
                                       ATTACHMENT B


                                 Particular Things to be Seized


     I. Information to be Disclosed by the Provider

        All information about the location of the TARGET CELL PHONE described in

Attachment A for a period of thhiy days, during all times of day and night. "Information about

the location of the TARGET CELL PHONE" includes all available E-911 Phase II data, GPS

data, latitude-longitude data, and other precise location information, as well as all data about

which "cell towers" (i.e., antenna towers covering specific geographic areas) and "sectors" (i.e.,

faces of the towers) received a radio signal from the cellular telephone described in Attachment

A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of T-Mobile USA, T-

Mobile USA is required to disclose the Location Information to the government. In addition, T-

Mobile USA must fumish the government all information, facilities, and technical assistance

necessary to accomplish the collection of the Location Information unobtrusively and with a

minimum of interference with T-Mobile USA's services, including by initiating a signal to

determine the location of the TARGET CELL PHONE on T-Mobile USA's network or with

such other reference points as may be reasonably available, and at such intervals and times

directed by the government. The government shall compensate T-Mobile USA for reasonable

expenses incurred in fumishing such facilities or assistance.




                                                 2



         Case 2:19-mj-01250-WED Filed 03/16/20 Page 25 of 26 Document 1
        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

    II. Information to Be Seized by the Government

       All information described above in Section I that constitutes evidence of violations of

Title 21, United States Code, Sections 846 and 841(a)(l) (conspiracy to distribute a controlled

substance and distribution of a controlled substance) involving Jose GONZALEZ-COLLADO,

Eric ROSA and others.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                               3



        Case 2:19-mj-01250-WED Filed 03/16/20 Page 26 of 26 Document 1
